DLD-012                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3768
                                      ___________

                            IN RE: DALMA EDWARDS,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1:10-cv-03360)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 15, 2010
             Before: BARRY, FISHER AND STAPLETON, Circuit Judges

                           (Opinion filed : October 26, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       On July 1, 2010, Dalma Edwards filed in the District Court a habeas petition

pursuant to 28 U.S.C. § 2241 challenging the decision of the Bureau of Prisons to transfer

him to a Residential Re-entry Center for only the final 90 to 120 days of his sentence, as

opposed to the maximum twelve-month period allowed for by the Second Chance Act of

2007. See 18 U.S.C. § 3624(c)(1). On September 17, 2010, Dalma Edwards filed this

                                             1
pro se mandamus petition pursuant to 28 U.S.C. § 1651, seeking an order to compel the

District Court to rule on the habeas petition.

       Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

“A petitioner seeking the issuance of a writ of mandamus must have no other adequate

means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). In addition, as a

general rule, the manner in which a court disposes of cases on its docket is within its

discretion. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

       Nonetheless, mandamus may be warranted when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79. The District

Court’s delay in this case, however, does not meet that standard. Edwards filed his

habeas petition accompanied by a motion to proceed in forma pauperis (“IFP”) on July 1,

2010. On August 4, 2010, having accumulated the filing fee necessary for a habeas

petition, Edwards moved to withdraw his previous motion to proceed IFP. On September

22, 2010, the District Court ordered the Respondents to file an answer to the habeas

petition within thirty days.

       Based on experience with a previous habeas petition, Edwards has a valid concern

that his current habeas petition may not be adjudicated in a timely fashion. See Edwards

v. Samuels, No. 06-5785, 2007 WL 2746855 (D.N.J. Sept. 18, 2007) (dismissing an

                                                 2
earlier habeas petition by Edwards challenging the execution of a previous sentence as

moot, because Edwards had been released from prison custody). Nonetheless, there is no

indication of undue delay regarding Edwards’s current habeas petition. Less than three

months passed between the time Edwards filed his habeas petition and his mandamus

petition. Moreover, within days of Edwards filing his mandamus petition, the District

Court ordered the Respondents to file an answer to the habeas petition. The District

Court’s order demonstrates that it is currently considering Edwards’s habeas petition and

is doing so in an expedited fashion. We cannot say that the delay in adjudicating

Edwards’s habeas petition is “tantamount to a failure to exercise jurisdiction” or “rise[s]

to the level of a denial of due process.” Madden, 102 F.3d at 79.

       Accordingly, we will deny Edwards’s mandamus petition. To the extent that

Edwards’s motion to proceed IFP before this Court could also be construed as a motion

to appoint counsel, the request for counsel is denied as moot.




                                             3